
	

114 HR 3398 IH: National Multimodal Freight Policy and Investment Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3398
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Reichert (for himself, Mr. Kilmer, and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To improve the condition and performance of the national multimodal freight network, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the National Multimodal Freight Policy and Investment Act. 2.National multimodal freight policy (a)EstablishmentSubtitle III of title 49, United States Code, is amended by inserting after chapter 53 the following:
				
					54Freight
 5401.DefinitionsIn this chapter: (1)Freight transportation modesThe term freight transportation modes means any mode of transportation that moves freight, including airports, highways, ports and waterways, rail, and pipeline.
 (2)National multimodal freight networkThe term national multimodal freight network means the network established under section 5403. (3)National multimodal freight strategic planThe term national multimodal freight strategic plan means the strategic plan developed under section 5404.
 (4)SecretaryThe term Secretary means the Secretary of Transportation. (5)StateThe term State means a State of the United States, the District of Columbia, Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the Virgin Islands.
							5402.National multimodal freight policy
 (a)PolicyIt is the policy of the United States to support investment in the condition and performance of the national multimodal freight network to ensure the United States maximizes its competitiveness in the global economy and achieves each goal described in subsection (b).
 (b)GoalsThe goals of the national multimodal freight policy are to enhance the economic competitiveness of the United States and improve quality of life—
 (1)by increasing the overall productivity and connectivity of the national freight system; (2)by improving the safety, security, and resiliency of freight transportation;
 (3)by reducing the congestion of freight transportation; (4)by improving the reliability of freight transportation; and
 (5)by reducing, eliminating, or reversing adverse environmental and local community impacts of freight projects and freight movement in the United States.
 (c)StrategyThe strategies that the United States may use to achieve the goals set forth in subsection (b) include—
 (1)dedicated funding to maintain and improve freight infrastructure facilities and operations; (2)appropriate safety, environmental, energy and other transportation policies;
 (3)advanced technology and innovation; (4)workforce development; and
 (5)use of performance management. (d)Definition of economic competitivenessIn this section, the term economic competitiveness means the ability of the economy to more efficiently move freight and people, produce goods, and deliver services, including—
 (1)reductions in the travel time of freight and people; (2)reductions in the congestion caused by the movement of freight and people;
 (3)improvements to travel time reliability; and (4)reductions in freight transportation costs due to congestion and insufficient infrastructure.
								5403.National multimodal freight network
 (a)EstablishmentThe Secretary shall establish a national multimodal freight network in accordance with this section—
 (1)to inform public and private planning; (2)to assist in the prioritization of Federal investment;
 (3)to direct the use of Federal resources under section 5404; (4)to assess and support Federal investments to achieve the national multimodal freight policy goals described in section 5402(b); and
 (5)to help States define and prioritize local community impacts of freight movement. (b)Network componentsThe national multimodal freight network shall consist of all connectors, corridors, and facilities in all freight transportation modes that are the most critical to the current and future movement of freight to achieve the national multimodal freight policy goals described in section 5402(b).
							(c)Designation of the national multimodal freight network
 (1)Initial designationNot later than 3 years after the date of enactment of the National Multimodal Freight Policy and Investment Act, the Secretary shall designate a national multimodal freight network— (A)using measurable data, including measurable data provided by States, to assess the significance of freight movement, including consideration of points of origin, destination, and linking components of domestic and international supply chains;
 (B)improving network and intermodal connectivity; and (C)reflecting input from stakeholders, including multimodal freight system users, transport providers, metropolitan planning organizations, local governments, seaports, airports, railroads, and States, through a public process to identify critical freight facilities and corridors that are vital to achieve the national multimodal freight policy goals described in section 5402(b).
 (2)RedesignationBeginning 5 years after the date of the initial designation of the national multimodal freight network under paragraph (1), and every 5 years thereafter, using the designation factors described in paragraph (3), the Secretary shall redesignate the national multimodal freight network.
 (3)FactorsIn designating or redesignating the national multimodal freight network, the Secretary shall consider—
 (A)origins and destinations of freight movement within, to, and from the United States; (B)volume of freight, including value and tonnage;
 (C)population centers; (D)border crossings, airports, and seaports;
 (E)economic factors; (F)freight chokepoints and other impediments contributing to significant measurable congestion, delay in freight movement, or inefficient modal connections;
 (G)facilities of future freight importance based on input from stakeholders and analysis of projections for future growth and changes to the national freight system;
 (H)impacts on all freight transportation modes and modes that share significant freight infrastructure;
 (I)elements and transportation corridors identified by a multi-State coalition, State, State advisory committee, or metropolitan planning organization using national or local data as having critical freight importance to the region; and
 (J)intermodal connectors, major distribution centers, inland intermodal facilities, and first- and last-mile facilities.
									5404.National multimodal freight strategic plan
 (a)Initial developmentNot later than 3 years after the date of enactment of the National Multimodal Freight Policy and Investment Act, the Secretary, in consultation with State departments of transportation, metropolitan planning organizations, local governments, and other appropriate public and private freight transportation stakeholders, shall develop, maintain, and post on the Department of Transportation public website a national multimodal freight strategic plan.
 (b)RequirementsThe initial and each revised national multimodal freight strategic plan shall include— (1)an assessment of the current condition and performance of the national multimodal freight network, and the ability of the network to meet the policy and goals described in section 5402;
 (2)an assessment of statutory, regulatory, technological, institutional, financial, and other barriers to improved freight transportation performance, including opportunities for overcoming the barriers;
 (3)an analysis of emerging and long-term projected trends in economic and national trade policies, public health, workforce availability, and environmental conditions that will impact the performance, needs, safety, and uses of the national transportation system to move freight;
 (4)an identification of freight chokepoints on the national multimodal freight network that create significant freight congestion problems, based on a quantitative methodology developed by the Secretary and using the analysis under paragraph (3);
 (5)an identification of major international and domestic trade gateways and corridors that connect major population centers and ports of entry;
 (6)a projection of current and forecasted traffic and freight volumes on the gateways and corridors identified under paragraph (5);
 (7)an identification of major agricultural and energy rural production areas and other major inland freight generators;
 (8)an identification of the gateways and corridors that connect the major inland freight generators identified in paragraph (7) to ports of entry;
 (9)the best practices for improving the operational and safety performance of the national multimodal freight network;
 (10)the best practices to reduce, minimize, and mitigate the environmental and other impacts of freight movement on communities;
 (11)a process for addressing multistate projects and encouraging jurisdictions to collaborate; (12)strategies to improve freight intermodal connectivity, including bulk transloading facilities;
 (13)the development of more consistent and accurate data to measure freight movement domestically and internationally; and
 (14)the identification of federally designated strategic defense ports and nearby freight chokepoints that create significant congestion which could hamper the flow of military equipment and personnel to those ports.
								(c)Updates
 (1)In generalNot later than 5 years after the date the initial national multimodal freight strategic plan under subsection (a) is complete, and every 10 years thereafter, the Secretary shall update and repost on the Department of Transportation public website a revised national multimodal freight strategic plan.
 (2)Major international and domestic trade gateways and corridorsThe identification of major international and domestic trade gateways and corridors that connect major population centers and ports of entry under subsection (b)(5) shall be updated, as appropriate, in each revised national multimodal freight strategic plan.
								5405.National multimodal freight advisory committee
 (a)EstablishmentThe Secretary shall establish a national multimodal freight advisory committee in the Department of Transportation consisting of a balanced cross-section of public and private freight stakeholders representative of all freight transportation modes, including—
 (1)airports, highways, ports and waterways, rail, and pipeline; (2)shippers;
 (3)carriers; (4)freight-related associations;
 (5)the freight industry workforce; (6)State departments of transportation;
 (7)local governments; (8)metropolitan planning organizations;
 (9)regional or local transportation authorities, such as port authorities; (10)freight safety organizations; and
 (11)university research centers. (b)PurposeThe purpose of the committee is to help promote a safe, economically efficient, and environmentally sustainable national freight system.
 (c)DutiesThe committee, in consultation with State departments of transportation and metropolitan planning organizations, shall provide advice and recommendations to the Secretary on matters related to freight transportation in the United States, including—
 (1)the implementation of freight transportation requirements; (2)the establishment of a national multimodal freight network under section 5403;
 (3)the development of the national multimodal freight strategic plan under section 5404; (4)the development of measures of conditions and performance in freight transportation;
 (5)the development of freight transportation investment, data, and planning tools; and (6)recommendations for Federal legislation.
 (d)QualificationsEach member of the committee shall have qualifications sufficient to represent the interests of the member's specific stakeholder group, such as—
 (1)general business and financial experience; (2)experience or qualifications in the areas of freight transportation and logistics;
 (3)experience in transportation planning, safety, technology, or workforce issues; (4)experience representing employees of the freight industry;
 (5)experience representing State or local governments or metropolitan planning organizations in transportation-related issues; or
 (6)experience in trade economics relating to freight flows. (e)Support staff, information, and servicesThe Secretary shall provide support staff for the committee. On request of the committee, the Secretary shall provide information, administrative services, and supplies that the Secretary considers necessary for the committee to carry out its duties.
 (f)Nonapplication of FACASection 14 of the Federal Advisory Committee Act (5 App. U.S.C.) does not apply to the committee. 5406.State freight plans (a)In generalEach State that receives a grant under this chapter shall develop a freight plan that provides a comprehensive plan for the immediate and long-range planning activities and investments of the State with respect to freight.
 (b)ContentsEach State freight plan shall include— (1)an identification of significant freight system trends, needs, and issues with respect to the State and each neighboring State with which high levels of trade occurs or logistical dependence exists;
 (2)a description of the freight policies, strategies, and performance measures that will guide the freight-related transportation investment decisions of the State to achieve a reasonable balance in freight transportation modes;
 (3)a description of how the plan will improve the ability of the State to meet the goals of the national multimodal freight policy described in section 5402(b) and any relevant State multimodal freight policy;
 (4)evidence that the State will consider innovative technologies and operational strategies, including intelligent transportation systems, that improve the safety and efficiency of freight movement and provide multimodal transportation systems integration for information sharing;
 (5)in the case of routes on public infrastructure on which heavy vehicles travel (including mining, agricultural, energy cargo or equipment, and timber vehicles) or other conditions exist that are projected to substantially deteriorate the condition of those routes, a description of improvements that may be required to reduce or impede the deterioration, including the use of alternate freight transportation modes;
 (6)an inventory of facilities and corridors with freight mobility or accessibility issues, such freight chokepoints, within the State, and a description of the strategies the State will employ to address those freight mobility or accessibility issues;
 (7)consideration of any significant congestion or delay caused by freight movements and any strategies to mitigate that congestion or delay; and
 (8)a priority freight investment plan that includes a list of priority projects, a methodology to prioritize future projects, and an explanation of how those investments achieve the goals of the national multimodal freight policy described in section 5402(b) and any relevant State multimodal freight policy.
								(c)Relationship to statewide strategic long-Range transportation plan
 (1)In generalA State may develop its State freight plan with, and incorporate the plan into, its statewide strategic long-range transportation plan. The State freight plan may be separate from the long-range transportation plan, but shall be consistent with the long-range transportation plan. The State freight plan shall be consistent with the State rail plan under section 22702 for that State.
 (2)Fiscal constraintsThe priority freight investment plan of a State freight plan under subsection (b)(8) shall include a project, or an identified phase of a project, only if funding for completion of the project can reasonably be anticipated to be available for the project within the time period identified in the priority freight investment plan.
 (3)Planning periodEach State freight plan shall address a 10-year forecast period. (4)Updates (A)In generalA State shall update its State freight plan as frequently as the State determines necessary, but not less frequently than once every 10 years.
 (B)Priority freight investment planA State shall update its priority freight investment plan as frequently as the State determines necessary, but at least once every 5 years.
 (d)ConsultationEach State shall consult with applicable Federal, State, and local agencies relevant to land use and programming processes when developing a State freight plan under this section, including the State's freight advisory committee under section 5407.
							5407.State freight advisory committees
 (a)EstablishmentAs a condition of, and prior to, receiving a grant under this chapter, a State shall establish and maintain a freight advisory committee consisting of a balanced cross-section of public and private freight stakeholders representative of all freight transportation modes, including—
 (1)as applicable, airports, highways, ports and waterways, rail, and pipeline; (2)shippers;
 (3)carriers; (4)freight-related associations;
 (5)the freight industry workforce; (6)the State department of transportation;
 (7)local governments; (8)metropolitan planning organizations;
 (9)local transportation authorities, such as port authorities; (10)freight safety organizations; and
 (11)university research centers. (b)QualificationsEach member of the advisory committee shall have qualifications sufficient to represent the interests of the member's specific stakeholder group, such as—
 (1)general business and financial experience; (2)experience or qualifications in the areas of freight transportation and logistics;
 (3)experience in transportation planning, safety, or workforce issues; (4)experience representing employees of the freight industry;
 (5)experience representing State or local governments, or metropolitan planning organizations in transportation-related issues; or
 (6)experience in trade economics relating to freight flows. (c)DutiesA freight advisory committee of a State described in subsection (a) shall—
 (1)advise the State on freight-related priorities, issues, projects, and funding needs; (2)serve as a forum for discussion for State transportation decisions affecting freight movement;
 (3)communicate and coordinate regional priorities with other freight-related organizations; (4)promote the sharing of information between the private and public sectors on freight issues; and
 (5)participate in the development of the State freight plan under section 5406, including advising on the development of a priority freight investment plan under subsection (b)(8) of that section.
								5408.Conditions and performance reports
 (a)In generalNot later than 3 years after the date of enactment of the National Multimodal Freight Policy and Investment Act, and biennially thereafter, the Secretary shall prepare and submit to Congress a report that describes the conditions and performance of the national multimodal freight network.
 (b)ContentsThe report shall contain, at a minimum, the following— (1)an assessment of the ability, including the current performance, of the national multimodal freight network to make significant progress toward and achieve the policy and goals described in section 5402; and
 (2)a description of impediments to improving the conditions and performance of the national multimodal freight network.
								5409.Transportation investment data and planning tools
 (a)In generalNot later than 1 year after the date of enactment of National Multimodal Freight Policy and Investment Act, the Secretary shall begin to develop new tools, and improve existing tools, to support an outcome-oriented, performance-based approach by Federal, State, local, and private decisionmakers when evaluating proposed freight-related and other transportation projects, including—
 (1)methodologies for systematic analysis of benefits and costs on a national, regional, and local basis;
 (2)tools for ensuring that the evaluation of freight-related and other transportation projects would consider safety, economic competitiveness, environmental sustainability, innovation, and system condition in the project selection process;
 (3)improved methods for data collection and trend analysis; (4)freight forecasting models; and
 (5)other tools to assist in effective freight transportation planning. (b)Freight dataIn support of the tools described in subsection (a), and to support a broad range of evaluation methods to assist Federal, State, local, and private decisionmakers in making transportation investment decisions, the Secretary shall—
 (1)direct the collection of appropriate freight data and supply chain data, including more consistent and accurate data to measure the condition and performance of the national multimodal freight network; and
 (2)consider any improvements to existing freight data collection, including the Commodity Flow Survey and Freight Analysis Framework, that could reduce identified freight data deficiencies and improve forecasts of freight transportation demand, both domestic and international.
 (c)ConsultationThe Secretary shall consult with Federal, State, and other public and private freight transportation stakeholders to develop, improve, and implement the tools described in subsection (a) and collect the freight data and supply chain data described in subsection (b).
 (d)Multimodal freight performance measuresThe Secretary shall establish freight performance measures to develop a framework for assessing the demand, efficiency, condition, safety, and investment in the national multimodal freight network.
							5410.Freight investment grant program
 (a)DefinitionsIn this section: (1)Eligible applicantThe term eligible applicant means—
 (A)a State; (B)a political subdivision of a State;
 (C)a metropolitan planning organization; (D)a regional or local transportation authority, including a port authority;
 (E)a tribal government or a consortium of tribal governments; or (F)2 or more of the entities described in subparagraphs (A) through (E).
 (2)Eligible projectThe term eligible project means a capital investment in a project, or a project phase with independent utility, for— (A)a transportation infrastructure facility; or
 (B)an intelligent transportation system project primarily for freight benefit that reduces congestion or improves safety.
 (3)FacilityThe term facility includes— (A)a road facility;
 (B)a rail facility; (C)a marine highway facility;
 (D)a maritime, land border, or inland port facility; (E)a freight intermodal facility, including an intermodal facility serving a seaport, an intermodal or cargo access facility serving an airport, an intermodal facility serving a port on the inland waterways, a bulk intermodal/transload facility, or a road/rail intermodal facility; or
 (F)a facility related to an international border crossing. (4)Marine highwayThe term marine highway means all of the marine transportation routes designated by the Secretary that—
 (A)serve as extensions of the surface transportation system; and (B)promote short sea transportation.
 (5)Transportation infrastructure facilityThe term transportation infrastructure facility means a facility that is significantly used for the movement of freight. (b)EstablishmentThe Secretary shall establish and implement a freight investment grant program in accordance with the policy, goals, and strategies described in section 5402.
							(c)Applications
 (1)In generalAn eligible applicant shall submit to the Secretary an application in such form and in accordance with such requirements as the Secretary shall establish.
 (2)Groups of entitiesA group described in subsection (a)(1)(F) shall submit an application through a lead applicant that qualifies under subparagraph (A), (B), (C), (D) or (E) of subsection (a)(1). Public-private partnerships are eligible if the lead applicant qualifies under subparagraph (A), (B), (C), (D), or (E) of subsection (a)(1).
 (d)Criteria for selectionThe Secretary shall select eligible projects for funding based on the following criteria: (1)The eligible project will help achieve the goals and strategies described in section 5402.
 (2)Funding committed by State and local governments and other public and private partners, along with the Federal funding requested, will be sufficient to complete the capital investment.
 (3)The extent to which the eligible project leverages Federal funds by securing commitments of State, local, tribal, or private funds in addition to the Federal funding requested under this section.
 (4)The likely benefits of the eligible project relative to its costs. (5)The extent to which the eligible project demonstrates the use of innovative technology, strategies, and practices or involves collaboration among States or political subdivisions.
 (6)The likely effect of the eligible project to support the movement of freight internationally or to efficiently move freight and people interstate or intrastate.
 (7)The eligible project's support of freight operations in a nationally significant place, as determined by the Secretary.
 (8)The consistency of the eligible project with the national multimodal freight strategic plan developed under section 5404.
 (9)Inclusion of the eligible project in a State freight plan under section 5406 or, if the State freight plan is not complete, a regional transportation plan.
 (10)The extent to which the eligible project will reduce the adverse impacts of freight transportation on a local community.
 (11)The ability of the eligible project to increase throughput and reduce congestion at freight chokepoints.
 (e)Federal shareThe Federal share for a project funded under this section shall not exceed— (1)80 percent of the total capital cost of the eligible project; or
 (2)$50,000,000. (f)Grant analysisA grant agreement under this section between the Federal Government and a grantee shall specify that the grantee will collect data and report to the Secretary, at such times as the Secretary specifies, on—
 (1)the actual cost of constructing the eligible project; (2)the time required to complete and implement the eligible project;
 (3)the level of usage of the transportation infrastructure facility built or improved by the eligible project;
 (4)the benefits of the eligible project, measured in a way that is consistent with the benefits that were estimated in the application under subsection (c); and
 (5)any costs resulting from the eligible project in addition to the projected costs estimated in the application under subsection (c).
 (g)Terms and conditionsThe Secretary may require such additional terms and conditions of a grant under this section as the Secretary considers necessary.
 (h)AdministrationFor the purpose of administering a grant under this section, funds authorized for this section may be transferred within the Department of Transportation and administered in accordance with this title or title 23, as applicable, and any other laws applicable to the eligible project.
							(i)Administrative and oversight costs
 (1)In generalThe Secretary may retain up to one-half of 1 percent of the amounts authorized for each fiscal year under this section for—
 (A)administration of the freight investment grant program; and (B)oversight of eligible projects funded under this section.
 (2)Administration expensesIn order to carry out the administration and oversight of grants under this section, the Secretary may transfer portions of the funds retained under this subsection to—
 (A)the Administrator of the Federal Highway Administration; (B)the Administrator of the Federal Railroad Administration;
 (C)the Administrator of the Federal Aviation Administration; (D)the Administrator of the Federal Maritime Administration;
 (E)the Assistant Secretary for Research and Technology; and (F)the Assistant Secretary of Freight Planning, Permitting, and Development.
									(j)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to carry out this section— (A)$2,000,000,000 for fiscal year 2016;
 (B)$2,000,000,000 for fiscal year 2017; (C)$2,000,000,000 for fiscal year 2018;
 (D)$2,000,000,000 for fiscal year 2019; (E)$2,000,000,000 for fiscal year 2020; and
 (F)$2,000,000,000 for fiscal year 2021. (2)Administration of fundsThe funds appropriated for this program shall be available for obligation until expended..
 (b)Technical and conforming amendmentsThe table of contents for subtitle III of title 49, United States Code, is amended by adding after the item relating to section 5340 the following:
				
					
						Chapter 54. Freight.
						5401. Definitions.
						5402. National multimodal freight policy.
						5403. National multimodal freight network.
						5404. National multimodal freight strategic plan.
						5405. National multimodal freight advisory committee.
						5406. State freight plans.
						5407. State freight advisory committees.
						5408. Conditions and performance reports.
						5409. Transportation investment date and planning tools.
						5410. Freight investment grant program..
			3.Office of freight planning, permitting, and development
 (a)In generalSection 102 of title 49, United States Code, is amended— (1)by redesignating subsection (h) as subsection (i); and
 (2)by inserting after subsection (g) the following:  (h)Office of freight planning, permitting, and development (1)EstablishmentThere is established, in the Office of the Secretary, an Office of Freight Planning, Permitting, and Development (referred to in this subsection as the Office).
 (2)ResponsibilitiesThe Office shall— (A)coordinate the investment of Federal funding to improve the efficiency of the national multimodal freight network (as defined in section 5401) to move freight in accordance with the policy, goals, and strategies described in section 5402;
 (B)for projects that involve multiple Federal agencies, designate a lead Federal agency or a modal administrator within the Department of Transportation—
 (i)to serve as the primary point of contact; and (ii)to actively monitor and identify the progress of the permitting process;
 (C)establish a process to give priority consideration to the freight projects receiving freight investment grants under section 5410 when—
 (i)coordinating and facilitating the permit review process; and (ii)advancing project delivery objectives if there is duplication of processes;
 (D)facilitate communication among government, public, and private freight transportation stakeholders; (E)support the Secretary in the development of the national multimodal freight strategic plan (as defined in section 5401);
 (F)provide guidance or best practices on the development of the State freight plans under section 5406; and
 (G)carry out other duties, as prescribed by the Secretary. (3)OrganizationThe Office shall—
 (A)be headed by the Assistant Secretary of Freight Planning, Permitting, and Development; (B)be structured out of existing resources and funding within the Department of Transportation, to the extent feasible; and
 (C)serve to consolidate freight staffing from all modal administrations to improve collaboration between freight transportation modes (as defined in section 5401), especially in permitting oversight, and otherwise support the efficiency of the national multimodal freight network..
				(b)Technical and conforming amendments
 (1)Assistant secretariesSection 102(e)(1) of title 49, United States Code, is amended— (A)in the matter preceding subparagraph (A), by striking 5 and inserting 6;
 (B)in subparagraph (C), by striking ; and and inserting a semicolon; (C)by redesignating subparagraph (D) as subparagraph (E); and
 (D)by inserting after subparagraph (C) the following:  (D)an Assistant Secretary of Freight Planning, Permitting, and Development, who shall be appointed by the Secretary, with the approval of the President; and.
 (2)Executive schedule pay ratesSection 5316 of title 5, United States Code, is amended by inserting Assistant Secretary of Freight Planning, Permitting, and Development, Department of Transportation. after Assistant Secretary for Administration, Department of Transportation.. 4.Capital grants for shortline freight railroad state of good repair (a)DefinitionsIn this section:
 (1)Capital projectThe term capital project means acquiring, constructing, improving, or inspecting shortline or regional railroad infrastructure, such as equipment, track and track structures, or a facility, including—
 (A)bringing that infrastructure to a state of good repair; (B)bond costs and other costs relating to the issuance of bonds or other debt financing instruments;
 (C)evaluating and assessing project implementation and outcomes; (D)expenses incidental to the activities described in subparagraph (C), including designing, engineering, location surveying, mapping, and environmental studies;
 (E)installing, restoring, and rehabilitating track; (F)preserving and acquiring rights-of-way;
 (G)relocation assistance, including— (i)acquiring replacement housing sites, and acquiring, constructing, relocating, and rehabilitating replacement housing; and
 (ii)the lateral relocation of any portion of a rail line; (H)eliminating obstacles and relocating utilities;
 (I)payments for the maintenance responsibility of rail trackage rights agreements; (J)mitigating adverse impacts on safety, motor vehicle traffic flow, quality of life, environment, or economic development;
 (K)highway-rail grade crossing improvements, including the safety of and elimination of hazards at a highway-rail grade crossing;
 (L)communication and signalization improvements; (M)subsidy and administrative costs of projects eligible for Federal credit assistance under the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.) for a capital project to improve shortline or regional railroad infrastructure;
 (N)improving or replacing locomotives operated by a shortline or regional railroad; (O)on-dock or near-dock projects at seaports;
 (P)resolving critical freight chokepoints and addressing capacity constraints; and (Q)such other construction, improvement or inspection-related activities as determined appropriate by the Secretary.
 (2)Eligible recipientThe term eligible recipient means— (A)a State;
 (B)a political subdivision of a State; (C)a metropolitan planning organization;
 (D)a regional or local transportation authority, including a port authority; (E)a tribal government or a consortium of tribal governments;
 (F)a public entity responsible for providing rail freight transportation service; (G)solely for the purpose of constructing a rail connection between a plant or facility and a rail carrier, a limited option freight shipper that owns or operates a plant or facility;
 (H)2 or more of the entities described in subparagraphs (A) through (G); and (I)if the capital project is a public-private partnership with 1 or more of the entities described in subparagraphs (A) through (H), a shortline or regional railroad or a holding company of a shortline or regional railroad.
 (3)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. (4)SecretaryThe term Secretary means the Secretary of Transportation.
 (5)Shortline or regional railroadThe term shortline or regional railroad means a railroad carrier that has annual carrier operating revenues that meet the threshold amount for Class II carriers or Class III carriers, as determined by the Surface Transportation Board under section 1201.1–1 of title 49, Code of Federal Regulations, on which not less than 80 percent of the volume of rail traffic is freight traffic.
 (6)State of good repairThe term state of good repair means a condition in which the existing physical assets, both individually and as a system, are functioning as designed within their useful lives and are sustained through regular maintenance and replacement programs.
				(b)Grants authorized
 (1)In generalThe Secretary shall establish a competitive grant program to provide financial assistance to eligible recipients for capital projects that—
 (A)help accomplish the goals of a State rail plan under section 22702 of title 49, United States Code, or, if a State freight plan under section 5406 of that title is complete, the goals of the State freight plan; and
 (B)either— (i)improve shortline or regional railroad infrastructure by improving the efficient and safe movement of freight; or
 (ii)mitigate the adverse impacts of shortline or regional railroad infrastructure or operations on a local community.
 (2)Eligibility and considerations for approvalIn determining whether to award a grant to an eligible recipient under this section, the Secretary shall consider the following, listed by priority:
 (A)The extent to which a capital project— (i)will contribute to the efficient movement of freight, including multimodal freight;
 (ii)will benefit the efficient movement of freight at or accessing a port, or agricultural or manufacturing cluster;
 (iii)will contribute to increasing the economic competitiveness and state of good repair of a shortline or regional railroad;
 (iv)will alleviate the impacts of a shortline or regional railroad’s operations on local communities, including impacts on safety, motor vehicle traffic flow, community quality of life, environment, or economic development;
 (v)will enhance safety; (vi)is not capable of being fully funded without Federal grant funding;
 (vii)complies with the limitation relating to the allocation of grant funds set forth in subsection (c); (viii)will contribute to the equitable treatment of the various regions of the United States;
 (ix)includes equitable participation from other beneficiaries in the project’s financing, including the extent to which the project will leverage financial contributions or commitments from private entities involved with the project in proportion to the expected benefits that accrue to such entities from the project;
 (x)is compatible with local land use, economic development, and transportation plans and objectives; and
 (xi)will increase the reliability and resilience of the Nation’s multimodal freight system. (B)The past performance of the eligible recipient and other beneficiaries of the capital project in developing and delivering 1 or more capital projects.
 (C)Such other factors as the Secretary considers relevant. (c)Allocation limitationNot less than 50 percent of all grant funds awarded under this section out of funds appropriated for a fiscal year shall be provided to publicly owned shortline railroads.
			(d)Project cost sharing
 (1)BasisThe Secretary shall estimate the total cost of each eligible project based on— (A)engineering studies;
 (B)studies of economic feasibility; (C)environmental analyses; and
 (D)information on the expected use of the shortline or regional railroad infrastructure, such as equipment, track, track structure, or facility.
 (2)Federal shareA Federal grant for an eligible project under this section may not exceed— (A)90 percent of the total capital cost of the eligible project; or
 (B)$6,000,000. (3)Non-Federal share (A)In generalAn eligible recipient shall pay, or arrange for the payment from non-Federal sources, including financing, not less than 10 percent of the shared costs of an eligible project that is funded in part by a grant awarded under this section.
 (B)Forms of contributionsThe shared costs under subparagraph (A) may be paid in cash or in-kind contributions. (C)In-kind contributions (i)In generalThe non-Federal in-kind contributions under subparagraph (B) may consist of—
 (I)real property; (II)tangible personal property;
 (III)services of employees of the eligible recipient or non-Federal source; and (IV)payments made by an eligible recipient or other non-Federal source for costs incurred for the eligible project before the filing of an application for a grant under this section, and any in-kind contributions that were made for the project before the filing of the application, to the extent that such costs were incurred or in-kind contributions were made to comply with a legal requirement necessary to carry out the eligible project.
 (ii)CalculationsThe value of an in-kind contribution under clause (i)(III) shall be calculated— (I)by including the costs incurred by the eligible recipient or other non-Federal source for the pay and benefits of an employee described in clause (i)(III); and
 (II)by excluding any overhead or general administrative costs. (e)Reporting requirementAs part of the grant application process, each eligible recipient shall submit a description of the anticipated public and private benefits (as those terms are defined in section 22701 of title 49, United States Code) associated with the eligible project.
 (f)Agreements To Combine AmountsTwo or more eligible recipients may agree to combine any part of the amounts provided through grants for an eligible project under this section if—
 (1)the eligible project will benefit each eligible recipient entering into the agreement; and (2)the agreement does not violate any Federal law or any law of any State in which an eligible recipient is located.
 (g)State cooperationThe Secretary shall encourage each shortline or regional railroad applicant for a grant under this section to utilize the expertise and assistance of 1 or more State transportation agencies in applying for and administering the grant. The Secretary shall encourage each applicable State transportation agency to provide its expertise and assistance to the shortline or regional railroad.
 (h)RulemakingNot later than July 1, 2016, the Secretary shall issue final regulations for implementing the grant program authorized under this section.
 (i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2016 through 2021.
			5.Capital grants for grade separation projects
 (a)DefinitionsIn this section: (1)Eligible applicantThe term eligible applicant means—
 (A)a State; (B)a political subdivision of a State;
 (C)a metropolitan planning organization; (D)a regional or local transportation authority, including a port authority;
 (E)a tribal government or a consortium of tribal governments; or (F)2 or more of the entities described in subparagraphs (A) through (E).
 (2)Highway-rail vertical grade separation projectThe term highway-rail vertical grade separation project means a project that separates the grade of a road-rail crossing to eliminate the conflict between those freight transportation modes.
 (3)Host railroadThe term host railroad means— (A)a Class I railroad, Class II railroad, or Class III railroad (as defined in section 20102 of title 49, United States Code); and
 (B)the public or private owner of rail infrastructure over which a Class I railroad, Class II railroad, or Class III railroad operates.
 (4)SecretaryThe term Secretary means the Secretary of Transportation. (b)Grants authorizedThe Secretary shall establish a competitive capital grant program to provide financial assistance to eligible applicants for highway-rail vertical grade separation projects intended to reduce highway and rail congestion and improve safety.
 (c)Eligible projectsAn eligible applicant may apply for a grant under this section for the purpose of— (1)constructing a highway-rail vertical grade separation project; or
 (2)planning, preparing, or designing a project described in paragraph (1). (d)Project selection criteriaIn determining whether to award a grant to an eligible applicant under this section, the Secretary shall consider the following factors, listed by priority:
 (1)Whether the highway-rail vertical grade separation project will cost-effectively reduce national, regional, or local truck and rail freight network delays.
 (2)The extent to which the highway-rail vertical grade separation project includes equitable financial participation from other beneficiaries of the project, including the extent to which the project will leverage financial contributions or commitments from private entities involved with the project in proportion with or greater to the proportion of the expected benefits that accrue to such entities from the project.
 (3)The truck freight and train volumes at the crossing. (4)The traffic delays caused by trains traveling through the crossing.
 (5)The history at the crossing of incidents with fatal or severe injuries. (6)The safety hazards, including sightlines, along the crossing approaches.
 (7)The angle of the tracks to the roadway. (8)The highway-rail vertical grade separation project readiness.
 (9)The benefit to railroad operations as a result of the project. (10)Such other factors as the Secretary considers relevant.
 (e)Reporting requirementAs part of the grant application process, each eligible applicant shall submit a description of the anticipated public and private benefits associated with the highway-rail vertical grade separation project. The eligible applicant shall describe the anticipated public and private benefits in consultation with the host railroad involved in the project.
			(f)Project cost sharing
 (1)BasisThe Secretary shall estimate the total cost of each highway-rail vertical grade separation project based on—
 (A)engineering studies; (B)studies of economic feasibility; and
 (C)information on the expected use of equipment or facilities. (2)Federal shareA Federal grant for a highway-rail vertical grade separation project under this section may not exceed—
 (A)60 percent of the total capital cost of the highway-rail vertical grade separation project; or (B)$15,000,000.
					(3)Non-Federal share
 (A)In generalThe eligible applicant shall pay, or arrange for the payment from non-Federal sources, including financing, not less than 40 percent of the shared costs of a highway-rail vertical grade separation project that is funded in part by a grant awarded under this section.
 (B)Forms of contributionsThe costs required under subparagraph (A) may be paid in cash or in-kind contributions. (C)In-kind contributions (i)In generalThe non-Federal in-kind contributions under subparagraph (B) may consist of—
 (I)real property; (II)tangible personal property;
 (III)services of employees of the eligible applicant or other non-Federal source; and (IV)payments made by the eligible applicant or other non-Federal source for costs incurred for the highway-rail vertical grade separation project before the filing of an application for a grant for the project under this section, and any in-kind contributions that were made for the project before the filing of the application, to the extent that such costs were incurred or in-kind contributions were made to comply with a legal requirement necessary to carry out the project.
 (ii)ContributionsThe value of an in-kind contribution under clause (i)(III) shall be calculated— (I)by including the costs incurred by the eligible applicant or other non-Federal source for the pay and benefits of an employee described in clause (i)(III); and
 (II)by excluding any overhead or general administrative costs. (g)Grant conditionsThe Secretary shall require as a condition of making any grant under this section that a written agreement exist between an eligible applicant and a host railroad concerning construction, maintenance, railroad contribution, and such other factors as the Secretary considers relevant.
 (h)RulemakingNot later than July 1, 2016, the Secretary shall issue final regulations for implementing the grant program authorized under this section.
 (i)GuidanceThe Secretary may update existing or issue new guidance to assist an eligible applicant in determining whether a highway-rail crossing should be grade separated, including by identifying relevant criteria that should be considered and evaluating the benefits and costs of grade separations compared to other safety approaches within a risk analysis framework.
 (j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $150,000,000 for each of fiscal years 2016 through 2021.
			
